Title: From George Washington to Chastellux, 20 August 1784
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My Dr Sir,
Mount Vernon 20th Augt 1784

The Marqs de la Fayette, who I had been long looking for with the eyes of friendship and impatience, arrived here on Tuesday last  and presented me your favor of the 16th of June.
I thank you My Dr Sir, for every testimony of your recollection of me, and every fresh assurance you give me of the continuation of your friendship is pleasing: it serves (to borrow an Indian phraze) to brighten the chain, & to convince me that you will not suffer moth or rust to injure or impair it. We talk of you often, and tho’ we wish in vain to have you of our party, we do not fail to drink your health at Dinner every day. I will not give up the hope of seeing you at Mount Vernon, before I quit the stage of human action—the idea woud be too painful—I must indulge a contrary one.
As I have no communications at this time that are worthy of your attention, and a house full of company to claim mine. I shall, as the Ship by which I write has Spread her canvas wings, only add new assurances of what I hope you were before perfectly convinced, that I am with the greatest esteem & regard—My D. Sir Yrs &c. &c.

G: Washington

